          Case 3:21-mc-80107-LB Document 3 Filed 04/30/21 Page 1 of 6




1    PhilipLempriere{StateBarNo. 143613)
     Emai1: pler!lpriere@schwabe.com
2    Schwaoe, Williamson & Wyatt, P.C.
     1420 5th Avenue, Suite 3400
3    Seattle, WA 98101-4010
     Telephone: 206.622.1711
4    Facsimile: 206.292.0460
     Attorney_s for A[!plicant,
 5   Hapag-LToyd Alitiengesellschaft
 6
 7
8
                  IN THE UNITED STATES DISTRICT COURT
 9              FOR THE NORTHERN DISTRICT OF CALIFORNIA
                           OAKLAND DIVISION
10
11    In re Application of                  Case No.: 4:21-mc-80107
12    HAPAG-LLOYD                           DECLARATION OF CRYSTAL
      AKTIENGESELLSCHAFT                    KENNEDY IN SUPPORT OF EX
13                                          PARTE APPLICATION FOR ORDER
           Applicant,                       AUTHORIZING DISCOVERY FOR
14                                          USE IN FOREIGN PROCEEDINGS
      For Order Authorizing Discovery For   UNDER 28 U.S.C. § 1782
15    Use In Foreign Proceedings Under 28
      u.s.c. § 1782
16
17
18
19
20
21
22
23
24
25
26
27
28
      DECLARATION OF CRYSTAL KENNEDY IN SUPPORT OF EX PARTE
      APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
           Case 3:21-mc-80107-LB Document 3 Filed 04/30/21 Page 2 of 6




 1         I, Crystal Kennedy, declare:
2          1.       I am the Director of Corporate Insurance Risk Management for
3    Hapag-Lloyd Aktiengesellschaft ("HL") and have held that position during all
4    relevant times mentioned in the following declaration. I submit this declaration
5    in support of HL's Application for Order Authorizing Discovery for Use in
6    Foreign Proceedings Under 28 U.S.C. § 1782, and based on: my personal
7    knowledge; examination of records and documents contained in the files of HL
 8   and maintained in the regular course of business; and in ce1iain matters and where
 9   so indicated, upon information and belief.
10         2.       I have been the person primarily responsible for addressing
11   claims raised by the incident voyage and for assisting HL in its efforts to
12   obtain necessary documents from the vessel to assist HL in its defense of the
13   cargo claims HL anticipates under the HL bills of lading.
14         3.       I have access to HL's records that relate to the voyage as part of
15   my regular job duties and regularly access these records as paii of my job.
16   These records are made at or near the time of the events therein reflected, by
17   someone with knowledge of the information. The records are kept in the
18   ordinary course ofHL's business and it is the regular practice ofHL to create
19   and keep these records.
20             4.   I have reviewed the allegations of the application and know its
21   contents and the same are true to the best of my knowledge, infonnation, and
22   belief.
23             The Relevant Contracts & Terms
24             5.   Upon infonnation and belief, the MV ONE APUS (the "Vessel")
25   1s: (1) owned by Chidori Ship Holding LLC, a Japanese limited liability
26   company ("Chidori"); (2) bareboat chartered to Jessica Ship Holding S.A., a
27   Panamanian limited liability company ("Jessica"); (3) time chartered to an
28   NYK Line-affiliate, a Japanese company; and (4) sub-time chartered by
                               1
     DECLARATION OF CRYSTAL KENNEDY IN SUPPORT OF EX PARTE
     APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
           Case 3:21-mc-80107-LB Document 3 Filed 04/30/21 Page 3 of 6




1    Ocean Network Express Pte. Ltd. ("ONE"), a Singaporean limited liability
2    company. NYK Ship Management Pte., Ltd., a Singaporean company,
3    manages the Vessel.
4          6.    ONE, HL, Hyundai Merchant Marine Co., Ltd. ("Hyundai"), and
5    several affiliated entities of Yang Ming Marine Transport Corp. ("Yang
6    Ming") entered into a Vessel Sharing Agreement ("VS.A") as part of an
 7   alliance in which the members are collectively referred to as "THE Alliance."
 8   Pursuant to the VSA, the companies sold cargo space on vessels owned or
 9   chartered by members of THE Alliance. The members shared space on each
10   other's vessels. A copy of the VSA is attached as Exhibit 1. Members of
11   THE Alliance that do not own or charter the ships on which they sold cargo
12   space are referred to as "slot charterers."
13         7.     Every shipment booked with HL is governed by a bill of lading
14   that incorporates HL's standard terms and conditions. A copy ofHL's bill of
15   lading standard tenns and conditions is attached as Exhibit 2. Paragraph 25
16   ofHL' s bill of lading provides that any claim or dispute arising under the bill
17   of lading "shall be determined in the Hamburg courts to the exclusion of the
18   jurisdiction of the courts of any other place." The Gennan forum provided in
19   the bill of lading is mandatory for claims against HL from most of its cargo
20   customers, some of whom have already demanded information regarding their
21   cargo, the nature and circumstances of the loss, and preservation of evidence
22   relating to the casualty. Attached as Exhibit 3 is a list of HL's customers who
23   have thus far provided notice of intent to pursue claims for their losses, and HL
24   expects eventual claims for all lost and damaged cargo. The mandatory forum
25   in Hamburg is triggered because one hundred fifty-seven (157) of the lost
26   containers, and another eighty-eighty (88) containers onboard but damaged,
27   shipped under HL bills of lading. Attached as Exhibit 4 is a list of HL's
28
                                            2
     DECLARATION OF CRYSTAL KENNEDY IN SUPPORT OF EX PARTE
     APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
           Case 3:21-mc-80107-LB Document 3 Filed 04/30/21 Page 4 of 6




1    containers confirmed lost as of February 3, 2021; attached as Exhibit 5 is a
2    list ofHL's containers damaged but not lost onboard as of March 5, 2021.
3          8.     HL has previously secured a federal district court order granting
4    § 1782 discovery under substantially similar circumstances as the ones
5 -presented here. A copy of the Order granting such discovery is attached as
6    Exhibit 6.
 7         9.     HL, along with other members of THE Alliance, is also a party
 8   to an agreement called a Cross Slot Charterpatiy (the "CSC"), under which
 9   each party is provided slots (cargo space) on board vessels owned or chartered
10   by another party. A copy of the CSC is attached as Exhibit 7. Under Section
11   8 of the CSC, the Owner must ensure that records related to each voyage are
12   preserved and accessible to the slot charterers, and must assist in identifying
13   witnesses and obtaining their statements and other evidence that may give rise to
14   a claim against a slot charterer.
15         The Incident
16          10.   The incident occurred on or around November 30, 2020, when
17   the Vessel was en route from Yantian, China to Long Beach, California and
18   something went wrong. The Vessel reportedly rolled heavily and lost at least
19   eight hundred forty-three (843) containers overboard, with hundreds of other
20   containers damaged onboard. A copy of the vessel time charterer's notice of
21   the incident is attached as Exhibit 8. The damaged containers were
22   discharged, transloaded, and restowed in Japan for onward carriage to Long
23   Beach. The full extent of cargo loss and damage has yet to be determined.
24          11.   HL has already received claims from dozens of cargo shippers,
25   owners, consignees, and their insurers for the lost and damaged cargo. HL
26   expects to receive dozens more claims in the coming months. Because the
27   mandatory German forum applies to cargo claims for the vast majority of the
28   lost or damaged containers, HL expects litigation in Hamburg, Germany.
                                            3
     DECLARATION OF CRYSTAL KENNEDY IN SUPPORT OF EX PARTE
     APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
           Case 3:21-mc-80107-LB Document 3 Filed 04/30/21 Page 5 of 6




 1   Documents and infotmation from the Vessel related to the voyage and
 2   stowage of the containers are key to allow HL to defend the numerous claims
 3   for cargo loss or damage. Yet, the Vessel owners have repeatedly refused
 4   HL's requests to thoroughly investigate the incident and preserve critical
 5   evidence, including by denying access to the Vessel to examine lashing gear
 6   and related deck fittings and other securing devices likely to have failed.
 7         12.   During the more than three months that the Vessel was docked
 8   in Kobe, Japan, the vessel owners blocked HL from doing anything more
 9   than a brief, superficial walk though in limited patis of the ship and observing
10   the container operations from a considerable distance in a small area marked
11   on the dock. We have repeatedly asked the owners to allow a more thorough
12   on-board investigation, but have been refused. We have made requests by
13   email and telephone without receiving responses. When the owners have
14   responded, they have asked us to give up and rely on ONE for information
15   and documents. Attached as Exhibit 9 are copies of messages from HL
16   seeking access to the Vessel and the vessel owner's denials of access.
17         13.   Moreover, some relevant lashing equipment was removed from
18   the Vessel during the transloading operations in Kobe and HL was not
19   allowed to photograph or view the equipment up close in any way. We are
20   concerned that further delay in our inspection will result in more evidence
21   being lost forever. Attached as Exhibit 10 are copies of messages from HL
22   to ONE, which under the VSA is considered the "owner" in relation to other
23   members of THE Alliance, seeking access to the Vessel and the ONE's
24   denials of access.
25         14.   While the ship's schedule is subject to change, it is expected to
26   berth at the Port of Oakland for a few days for cargo operations. Once the
27   ship and crew leave Oakland, HL may forever lose the oppotiunity to
28   examine evidence necessary in the German tribunal. Accordingly, HL seeks
                                           4
     DECLARATION OF CRYSTAL KENNEDY 1N SUPPORT OF EX PARTE
     APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
             Case 3:21-mc-80107-LB Document 3 Filed 04/30/21 Page 6 of 6




1    discovery from the Vessel's master to collect and preserve evidence for use
2    in the inevitable foreign actions.
3            15.       HL also needs to have a technician knowledgeable regarding
4    marine electronic equipment identify what equipment the ship has on board,
5    and evaluate and extract important data from the ship's electronic equipment
6    that the vessel owners have not yet produced. This would include
7    identification and extraction of data from cargo and cargo lashing-related
 8   computer programs, route optimization systems, warning data for possible
9    vessel rolling, and systems recording data for vessel motion, acceleration,
10   and rolling.
11           I declare under penalty of perjury under the law of the United States of
12   American and the State of California that the foregoing is true and correct.
13
14            Dated this 29th day of April, 2021 at Singapore, Singapore.
15
16
17   PDX\AM U\30684329. 1


18
19
20
21
22
23
24
25
26
27
28

                               5
     DECLARATION OF CRYSTAL KENNEDY IN SUPPORT OF EX PARTE
     APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782
